 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                                        -X

   AMERICAN DEVELOPMENT GROUP,LLC,

                                      Plaintiff,
                                                                                                    ORDER
                    -against-
                                                                                         17-CV-3223(NGG)(PK)
   ISLAND ROBOTS OF FLORIDA and TERI
   LOUISE CAPO,


                                      Defendants.
                                                                        -X
 NICHOLAS G. GARAUFIS,United States District Judge.

          Plaintiff American Development Group,LLC brought this diversity action against

 Defendants Island Robots ofFlorida("Island Robots") and Teri Louise Capo, alleging various

 causes of action arising from a contract between the parties. (See Second Am. Compl."SAC"

 (Dkt. 39).) Pursuant to this contract. Defendants were to provide Plaintiff with a robotic

 "Parking Garage Attendant" for use at the grand opening of a parking garage owned by Plaintiff.

 rid.J The robot failed to perform as guaranteed by Defendants, however, and Defendants refused

 to accept retum ofthe robot or to refund Plaintiff.^. (Id.)

          Upon Plaintiffs application and in light of Defendant's failure to appear in or otherwise

 defend this action, the Clerk ofthe Court entered Defendant's default on October 11,2017.

(Entry of Default(Dkt. 26).) Currently pending before the court is Plaintiffs motion for default

judgment. (PI. Mot. for Default J.("Mot.")(Dkt. 57).) The undersigned referred Plaintiffs

 motion to Magistrate Judge Peggy Kuo, who issued a report and recommendation("R&R")that

 the court grant the motion in part and award damages. (R&R(Dkt. 66)at 1.)


'Judge Kuo's Report and Recommendation("R&R")clearly sets forth the background ofthis case(R&R(Dkt.66)
at 2-8), and the parties have not objected to this statement offacts and procedural history. The court thus adopts the
 R&R in this respect and does not repeat that history in detail here.

                                                            1
         In her R&R,Judge Kuo first found that this court has subject matterjurisdiction over this

matter pursuant to the federal diversity statute, 28 U.S.C. § 1332, because there is diversity of

citizenship between the parties and the amount in controversy exceeds $75,000. (R&R at 9

(citing 28 U.S.C. § 1332(a)(1)).) Judge Kuo next determined that the court has personal

jurisdiction over Defendants because Ms. Capo, despite her efforts to evade service, was

properly served under Florida law.^ (Id. at 10-12.) As to the merits. Judge Kuo applied New

York law to determine that Plaintiff had adequately established its breach ofcontract and fraud

claims(id at 13-17), but that it had not established its breach of warranty claim (id at 17-19).

Finally, Judge Kuo found that Plaintiff had sufficiently stated a violation of New York's False

Advertising Law, General Business Law § 350. (R&R at 19-21.)

         No party has objected to Judge Kuo's R&R,^ and the time in which to do so has passed,

see Fed. R. of Civ. P. 72(b)(2). Therefore,the court reviews the R&R for clear error. See

Gesualdi v. Mack Excavation & Trailer Serv.. Inc.. No. 09-CV-2502(KAM)(JO),2010 WL

985294, at *1 (E.D.N.Y. Mar. 15, 2010); La Torres v. Walker. 216 F. Supp. 2d 157,159

(S.D.N.Y. 2000). Having found no clear error, the court ADOPTS IN FULL the R&R and

GRANTS EN PART Plaintiffs motion for default judgment. The court finds Defendants liable

for Plaintiffs causes of action for fraud, breach of contract, and false advertising under G.B.L.




^ As Judge Kuo noted, this service was also sufficient to effectuate service on Island Robots because, under Florida
law. Island Robots is a fictitious entity effectively served through service to its registrant who at the relevant time
was Ms. Capo. (See R&R at 12(citing Ferrara Candv Co. v. Exhale Vapor LLC. No. 17-CV-512, 2018 WL
6261503, at *2(M.D. Fla. Jan. 3,2018)).)
^ The court did receive a letter, addressed to Judge Kuo, fi"om a Mr. Russ Martin. (See Oct. 14, 2019 Martin Letter
(Dkt. 68).) As detailed by Judge Kuo, Mr. Martin is the "inventor" ofthe robots involved(R&R at 4)and claims to
be the present registrant ofIsland Robots(see Oct. 14,2019 Martin Letter). He also appears to have repeatedly been
present at the address listed as Ms. Capo's residence. (See R&R at 11-12.) He is not a party to the present action,
however, and cannot file an objection to the R&R;regardless, his letter raised no specific objections that would
warrant de novo review. The court therefore declines to further consider this letter.
§ 350. Defendant is not liable as to Plaintiffs cause ofaction for violations ofthe Uniform

Commercial Code.

       For the foregoing reasons, and for the additional reasons laid out by Judge Kuo(see R&R

at 21-27),Plaintiff is awarded damages as follows:

          • $1,750 in compensatory damages for Plaintiffs fraud claim;

          • $8,500 in general damages for Plaintiffs contract claim;

          • $13,433 in attorneys' fees pursuant to Plaintiffs New York General Business
            Law § 350 claim;

          • $3,925.90 in litigation costs;

          • $746.35 in pre-judgment damages, plus $2.53 per day from May 22,2017 to the
              date ofjudgment; and,

          • Post-judgment interest as provided for in 28 U.S.C. § 1961,to run from the date
            ofjudgment until judgment is satisfied.

       The Clerk of Court is respectfully DIRECTED to mail a copy ofthis Order to pro se

Defendant Teri Louise Capo.

       SO ORDERED.

                                                                    s/Nicholas G. Garaufis

Dated: Brooklyn, New York                                         NICHOLAS G. GARAUFl,
       November ^,2019                                             United States District Judge
